Cline, Judge:
This is an appeal for a reappraisement, filed by tbe United States, covering the value of certain samples of rubber erasers, cardboard baskets, Easter novelties, chip baskets, etc., exported from Japan on May 29, 1938,.was submitted on a stipulation reading as follows:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, — is as follows:
The unit invoice values, plus cost of packing, less the amount of inland freight.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
In harmony with the stipulated facts, I hold that the merchandise is dutiable on the basis of export value and that the prices at which such merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such prices, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, are the unit invoice values, plus cost of packing and less cost of inland freight.
Judgment will be entered accordingly.